J-S04025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

DEREK ALAN WELLER,

                         Appellant                   No. 1026 MDA 2014


             Appeal from the PCRA Order entered May 14, 2014,
               in the Court of Common Pleas of Perry County,
            Criminal Division, at No(s): CP-50-CR-0000236-2010


BEFORE: BOWES, ALLEN, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED FEBRUARY 09, 2015

      Derek Alan Weller (“Appellant”) appeals from the order denying his

petition for relief under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

sections 9541-46. We affirm.

      The PCRA court summarized the pertinent facts as follows:

             Justin Wilson (“Victim”) testified that he and his
         girlfriend, Ashley Dodson, visited the White Oaks tavern on
         the night in question. Ms. Dodson had attended school
         with [Appellant] and spoke with him at the Tavern.
         [Appellant] told Ms. Dodson that his half-brother, Co-
         Defendant, [Jesse Jay Briner,] was at the Pandemonium
         bar.      Later, Victim and Ms. Dodson visited the
         Pandemonium bar.        Ms. Dodson saw [Briner] at the
         Pandemonium and gave him a hug as they were “catching
         up.” Ms. Dodson stated that [Briner] asked her to come
         with him and [Appellant], but she declined and indicated
         that she was leaving with Victim. She returned to her seat
         with Victim until the bar was closing.


*Retired Senior Judge assigned to the Superior Court.
J-S04025-15


            Before leaving, Ms. Dodson introduced Victim to
        [Appellant] and [Briner], after which she left with Victim.
        After leaving, Ms. Dodson and Victim noticed a [car]
        following them, which the driver parked on the road near
        Victim’s driveway. A few minutes later, [Appellant] and
        [Briner] drove down the driveway and parked behind Ms.
        Dodson’s vehicle. They approached Victim while he was
        outside the vehicle, but Ms. Dodson was still inside. They
        asked that she “come hang out with them,” but she
        declined. They then told Victim that the property was not
        his, but Victim indicated that he had recently purchased it.
        Victim then asked [Appellant] and [Briner] to leave.

           Victim testified that he asked the men to leave two or
        three times, after which [Briner] head-butted him in the
        nose. As a result, he dipped down and one of the men
        uppercut him. Then “both of them laid into [him],” each
        delivering five to six blows to Victim’s face. Ms. Dodson
        testified to the same set of facts, specifically stating that
        she saw “both [men] kind of hitting at – punching at his
        face.”

            Victim stated that he was unable to stop the bleeding
        from above his eye and sought medical attention early the
        next evening.      He received eight to ten stitches and
        underwent X-rays and CAT scans. He also testified that his
        nose and both eye sockets were broken. [According to
        Victim,] “[i]t was a good month until all the redness and
        everything was out and the blood was out of [his] eyes.”
        Victim also testified “I had a seizure two weeks afterwards.
        They don’t know if – I never had a seizure before the
        EEGs. They don’t know. I was going back to work. I had
        it on the job when I was working. I never had one in my
        life. They don’t know for sure, but they gave me more
        CAT scans and everything. . .My nose I couldn’t blow for
        two weeks. I mean it was broke. They said not to blow it
        and I didn’t because it hurt.        If I sneezed, I had a
        headache for about a week.”

PCRA Court Opinion, 5/14/14, 1-2 (citations omitted).

     At the conclusion of a joint trial on September 30, 2010, a jury

convicted Appellant of both aggravated and simple assault.     On November


                                    -2-
J-S04025-15



11, 2010, the trial court sentenced Appellant to an aggregate term of six to

twelve years of imprisonment. Appellant filed a timely appeal to this Court,

in which he challenged the sufficiency of the evidence supporting his

aggravated assault conviction. In an unpublished memorandum filed on July

18, 2011, we rejected Appellant’s sufficiency claim and affirmed his

judgment of sentence.        Commonwealth v. Weller, 32 A.3d 273 (Pa.

Super. 2013). Appellant did not file a petition for allowance of appeal to our

Supreme Court.

      On August 8, 2011, Appellant filed a pro se PCRA petition. Thereafter,

the original attorney appointed by the PCRA court was permitted to

withdraw, and new PCRA counsel was appointed. On July 17, 2013, PCRA

counsel filed an amended PCRA petition. The PCRA court held an evidentiary

hearing on December 11, 2013. Both trial counsel and Appellant testified,

and the PCRA court took the matter under advisement.              By order and

opinion entered May 14, 2014, the PCRA court denied Appellant’s PCRA

petition.    This timely appeal follows.   Both Appellant and the PCRA court

have complied with Pa.R.A.P. 1925.

      Appellant raises the following issues:

            1. Is the [PCRA] Court’s finding that Trial Counsel was not
            ineffective in failing to request severance of [Appellant’s]
            trial from that of [Briner] supported by evidence of record
            and free from legal error?

            2. Is the [PCRA] Court’s finding that Trial Counsel was not
            ineffective in failing to properly mitigate the medical
            evidence presented at trial supported by evidence of
            record and free from legal error?

                                       -3-
J-S04025-15


           3. Is the [PCRA] Court’s finding that Trial Counsel was not
           ineffective in failing to properly prepare herself and
           [Appellant] for trial supported by evidence of record and
           free from legal error?

Appellant’s Brief at 12.

         In reviewing the propriety of an order granting or denying PCRA relief,

an appellate court is limited to ascertaining whether the record supports the

determination of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009). We pay great

deference to the findings of the PCRA court, “but its legal determinations are

subject to our plenary review.” Id. To be entitled to relief under the PCRA,

the petitioner must plead and prove by a preponderance of the evidence that

the conviction or sentence arose from one or more of the errors enumerated

in section 9543(a)(2) of the PCRA.             One such error involves the

ineffectiveness of counsel.

        To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel's ineffectiveness so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.

Id.     “Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate

that:    (1) the underlying claim is of arguable merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) petitioner


                                      -4-
J-S04025-15


was prejudiced by counsel's act or omission.       Id. at 533.     A finding of

"prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id.

      In assessing a claim of ineffectiveness, when it is clear that appellant

has failed to meet the prejudice prong, the court may dispose of the claim

on that basis alone, without a determination of whether the first two prongs

have been met.     Commonwealth v. Travaglia, 661 A.2d 352, 357 (Pa.

1995). Counsel will not be deemed ineffective if any reasonable basis exists

for counsel's actions. Commonwealth v. Douglas, 645 A.2d 226, 231 (Pa.

1994). Even if counsel had no reasonable basis for the course of conduct

pursued, however, an appellant is not entitled to relief if he fails to

demonstrate the requisite prejudice which is necessary under Pennsylvania's

ineffectiveness standard.   Douglas, 645 A.2d at 232.         Counsel cannot be

deemed ineffective for failing to pursue a meritless claim.    Commonwealth

v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc), appeal denied,

852 A.2d 311 (Pa. 2004).

      Appellant first claims that trial counsel was ineffective for failing to

request severance of his trial from that of Briner, his co-defendant.

Appellant asserts that his aggravated assault conviction “was based on his

association with [Briner] at trial, and the jury’s inability to distinguish his

acts from that of [Briner].” Appellant’s Brief at 20. According to Appellant,


                                     -5-
J-S04025-15


“[i]f [his] trial had been severed, the Commonwealth would have been

forced to identify what, if any, injuries [] Victim suffered as a result of

Appellant’s actions, and whether or not those injuries caused by Appellant

rose to the level of ‘serious bodily injury[.]’” Appellant’s Brief at 21.

      “Defendants charged in separate indictments or informations may be

tried together if they are alleged to have participated in the same act or

transaction or in the same series of acts or transactions constituting an

offense or offenses.”      Pa.R.Crim.P. 582(A)(2).      “The court may order

separate trials of offenses of defendants, or provide other appropriate relief,

if it appears that any party may be prejudiced by offenses or defendants

being tried together.” Pa.R.Crim.P. 583. Stated differently, separate trials

for co-defendants “should be granted only where the defenses of each are

antagonistic to the point where such individual differences are irreconcilable

and a joint trial would result in prejudice.” Commonwealth v. Rainey, 928
A.2d 215, 232 (Pa. 2007) (citation omitted).        Joint trials are encouraged

when judicial economy will be promoted by avoiding expensive and time-

consuming duplication of evidence, Commonwealth v. Jones, 668 A.2d
491 (Pa. 1995), and when criminal conspiracy is charged. Commonwealth

v. Cull, 688 A.2d 1191, 1197 (Pa. Super. 1997).

      The decision of whether to sever trials of co-defendants is within the

sound discretion of the trial court.    Commonwealth v. Lopez, 739 A.2d




                                       -6-
J-S04025-15


485, 501 (Pa. 1999). Here, the PCRA court rejected Appellant’s claim, and

explained:

           The Court agrees that, based on Victim’s testimony, the
        jury likely had difficulty in distinguishing which blows came
        from [Appellant] and which came from [Briner.] However,
        this is because aside from the initial head-butt from
        [Briner], Victim was unable to distinguish between the
        blows of [Appellant] and [Briner]. [He] merely stated that
        they each struck him five or six times. Similarly, Ms.
        Dodson testified that both [Appellant] and [Briner] were
        punching Victim in the face. Had [trial counsel] moved for
        severance (and had severance been granted), the
        evidence would still have shown that [Appellant] was
        punching Victim’s face. Therefore, there is no reasonable
        probability that, but for counsel’s alleged ineffectiveness,
        the outcome of the proceedings would have been different.
        As such, this claim is denied.

           [Appellant] also argues that his familial relationship
        with [Briner], his half-brother, prevented him from
        mounting an effective defense. However, at the PCRA
        Hearing, [trial counsel] indicated that [Appellant] did not
        indicate a request for severance. Moreover, [Appellant]
        wished to proceed to trial, maintaining his loyalty to
        [Briner].     This also weighs against a finding of
        ineffectiveness because [Appellant] led [trial counsel] to
        believe that he sought a joint trial, and, believing it not to
        be a disadvantage, she attempted to effectuate his
        interests by representing him in one.

PCRA Court Opinion, 5/14/14, at 5-6 (citation omitted).

     Our review of the record, including Appellant’s own testimony at the

PCRA hearing, supports the PCRA court’s conclusions. Initially, to the extent

the PCRA court’s conclusions are based upon its credibility determinations,

we cannot disturb them. See Commonwealth v. Harmon, 738 A.2d 1023,




                                    -7-
J-S04025-15


1025 (Pa. Super. 1999) (explaining that when a PCRA court’s determination

of credibility is supported by the record, it cannot be disturbed on appeal).

       Appellant cites to no authority for his claim that evidence of Briner’s

conduct would have been inadmissible in his separate trial.            Indeed, in

rejecting Appellant’s sufficiency claim made in his direct appeal, this Court

determined that Appellant was “criminally responsible for the foreseeable

acts committed by Briner, who was his accomplice.”               Weller, supra,

unpublished memorandum at 12. Thus, because Appellant has not met his

burden of proof, Appellant’s first claim of trial counsel’s ineffectiveness fails.1

       Appellant next claims that trial counsel was ineffective for “failing to

properly mitigate the medical evidence presented at trial.” Appellant’s Brief

at 18. According to Appellant, trial counsel was ineffective because she: 1)

failed to properly object to Briner’s motion in limine “which resulted in the

withholding of exculpatory medical evidence presented at trial;” 2) failed to

object to Victim’s “non-expert testimony in violation of Pennsylvania Rule of

Evidence 701;” and 3) failed “to investigate or call an expert witness

regarding the nature and extent of [Victim’s] injuries when the seriousness
____________________________________________


1
  Within his brief Appellant also argues that trial counsel was ineffective for
failing to inform the jury of his familial relationship to Briner in an attempt to
vitiate the requisite intent to support his aggravated assault conviction.
Because Appellant did not raise this claim with specificity in his Pa.R.A.P.
1925(b) statement, the PCRA court did not address it. Thus, the claim,
which Appellant inappropriately raised for the first time on appeal, is waived.
See generally, Pa.R.A.P. 302.




                                           -8-
J-S04025-15


of said injuries was a material element of the aggravated assault charge.”

Appellant’s Brief at 18. We address each of Appellant’s claims separately.

     In rejecting Appellant’s initial claim, the PCRA court reasoned:

            [Appellant] first argues that excluded medical evidence
        could have shown that Victim’s injuries were not “serious,”
        as required for conviction of Aggravated Assault.        He
        argues that [trial counsel] should have objected to
        [Briner’s] Motion in Limine regarding a hospital discharge
        sheet, a pamphlet on orbital injuries, and a compact disc.
        [According to Appellant,] [t]he box next to “orbital
        fracture” on the discharge sheet was not checked and
        [Appellant] argues that it could have been used to impeach
        Victim’s statement that he sustained an orbital fracture.
        [Appellant] also argues that [trial counsel] failed to
        perform a reasonable investigation with respect to the
        medical records on the compact disc, [PCRA counsel]
        stating that such records are “relevant.” [Trial counsel]
        testified that she believed the lack of this [medical]
        evidence [due to the Commonwealth’s discovery violation,]
        would benefit [Appellant] because it would make it more
        difficult for the Commonwealth to prove its burden of
        [establishing] serious bodily injury. This was a reasonable
        basis for [trial counsel’s] failure to oppose the motion,
        especially in light of her closing argument that the
        Commonwealth had not met its burden, and any
        reasonable basis for a course of conduct establishes that
        [trial counsel] was not ineffective.

           Furthermore, [Appellant’s] argument makes much of
        the possibility that, without evidence of an orbital fracture,
        the jury might not have found a serious bodily injury.
        However, this does not fully account for the definition of
        “serious bodily injury,” which includes a “protracted loss or
        impairment of the function of any bodily member or
        organ.”    Indeed, after discussing Victim’s broken eye
        socket, the Superior Court [in Appellant’s direct appeal]
        found that Victim’s inability to drive, his inability to blow
        his nose for two weeks, his seizure, and his prolonged
        headache constituted serious bodily injury.          [Weller,
        supra]. This claim is denied because, in addition to failing
        to prove that [trial] counsel’s course of action had no


                                    -9-
J-S04025-15


          reasonable basis, [Appellant] has also failed to show
          prejudice.

PCRA Court Opinion, 5/14/14, at 6-7 (citations omitted).

      Once again, our review of the record supports the trial court’s

conclusions.    In addition, we note that Appellant attached the Victim’s

hospital discharge sheet as an exhibit to his pro se PCRA petition.           Our

review of this document reveals no “orbital fracture” box that was not

“checked.” While a box marked “fracture” was not marked at the top of the

discharge sheet, further down the document under the heading “SPRAINS,

STRAINS, BRUISES, FRACTURES” a box was checked informing Victim how

to treat his injury.     Thus, as the record refutes Appellant’s claim that trial

counsel    failed   to    use   “exculpatory    medical   evidence,”   Appellant’s

ineffectiveness claim fails.

      The PCRA court addressed Appellant’s claim involving trial counsel’s

failure to object to Victim’s testimony as follows:

              Next, Appellant takes issue with [trial counsel’s] failure
          to object to Victim’s non-expert medical testimony. Of
          course, a lay witness may only offer testimony that is
          rationally based on his perception and cannot testify as to
          evidence which is based on specialized knowledge within
          Pa.R.E. 702. [See] Pa.R.E. 701. Although [Appellant] is
          correct that it requires specialized knowledge to testify
          that nothing can be done for a broken eye socket, he has
          failed to show that he was prejudiced by [trial counsel’s]
          failure to object. The month-long blood and redness in
          Victim’s eyes were clearly within the ambit of lay
          testimony. Also, it is well within Victim’s perception to
          testify that he was given “more CAT scans and everything”
          after his seizure, regardless of whether Victim could
          interpret such scans. Even assuming that Victim would


                                       - 10 -
J-S04025-15


         have been precluded from testifying as to a broken eye
         socket and seizure, his testimony regarding the redness
         and blood in his eyes formed the basis for a finding of
         serious bodily injury.    This confirms that there is no
         reasonable probability that the outcome would have been
         different, even had [trial counsel] cross-examined Victim
         with the discharge sheet. This claim is denied.

PCRA Court Opinion, 5/14/14, at 7.

      We agree. As stated by the PCRA court supra, this Court has already

determined that, even without considering the fractured “orbital sockets,”

Victim’s proper lay testimony regarding the prolonged effect of the assault

established   “serious     bodily    injury”    sufficient       to   support   Appellant’s

aggravated assault conviction.         Thus, because Appellant cannot establish

prejudice, his ineffectiveness claim fails. Travaglia, supra.

      In his remaining claim regarding the failure to “mitigate” the medical

evidence, Appellant asserts that trial counsel was ineffective for failing to call

an expert witness to testify that Victim did not suffer a serious bodily injury.

According to Appellant, “any medical doctor could have been called to testify

as an expert regarding the extent of [Victim’s] injuries.” Appellant’s Brief at

29-30. Appellant further contends that, “[t]his failure to produce a medical

expert prejudiced” him because there was no expert testimony presented to

aid the jury in determining whether the Commonwealth met its burden of

proving “serious bodily injury.” Id. at 30.

      In order to establish that trial counsel was ineffective for failing to

investigate   and/or     call   a   witness    at   trial,   a    PCRA   petitioner   must

demonstrate that:

                                         - 11 -
J-S04025-15


          (1) the witness existed; (2) the witness was available; (3)
          trial counsel was informed of the existence of the witness or
          should have known of the witness’s existence; (4) the
          witness was prepared to cooperate and would have testified
          on appellant’s behalf; and (5) the absence of the testimony
          prejudiced appellant.


Commonwealth v. Hall, 867 A.2d 619, 629 (Pa. Super. 2005) (quoting

Commonwealth v. Bomar, 826 A.2d 831, 856 (Pa. 2003)).

        The PCRA court correctly concluded that Appellant did not meet his

burden. Indeed, at the PCRA hearing, Appellant failed to meet any of the

above-listed Hall factors.     Appellant’s bare assertion that “any medical

doctor could have testified regarding the severity of Victim’s injuries” is

insufficient; the applicable burden of proof required Appellant to proffer an

expert who, at the time of trial, would have been ready, willing and able to

testify that Appellant’s injuries were not “serious.” Additionally, as noted by

the PCRA court, “the PCRA requires a reasonable probability that the

outcome of the proceedings would have been different, not a mere

possibility that an [unknown] expert’s opinion on whether [] Victim’s injuries

were ‘serious’ would have swayed the jury.” PCRA Court Opinion, 5/14/14,

at 8.

        Thus, because each of the arguments put forth by Appellant are

meritless, his claim that trial counsel was ineffective for failing to mitigate

the medical evidence presented by the Commonwealth fails.




                                     - 12 -
J-S04025-15


      In Appellant’s final issue, he makes the general assertion that trial

counsel was ineffective for failing to adequately prepare both herself and

Appellant for trial.   Appellant lists the following instances in which trial

counsel was ineffective: 1) “her failure to have a court reporter present at

[his] Preliminary Hearing;” 2) “in failing to properly confront and cross-

examine the Commonwealth’s witness;” 3) “in failing to discuss with [him]

whether he would testify prior to trial;” and 4) “in failing to move for the

dismissal of [his] aggravated assault charge, after the Commonwealth rested

its case without proving all of the essential elements of the crime.”     See

Appellant’s Brief at 32-38. We address each argument separately.

      Appellant first claims that trial counsel was ineffective for failing to

ensure the presence of a court reporter to transcribe his preliminary hearing.

Unfortunately for Appellant, this claim was never raised in either his pro se

or amended PCRA petition. Thus, it inappropriately is being raised for the

first time on appeal.    It is therefore waived, and will not be discussed

further. See generally, Pa.R.A.P. 302(a).

      Appellant next argues that trial counsel was ineffective for failing to

properly cross-examine Commonwealth witness, Ashley Dodson, as to the

scope of her prior relationship with Briner, his half-brother and co-

defendant.    Although Appellant concedes that trial counsel did ask Ms.

Dodson whether she ever dated Briner, he asserts that “[trial counsel] failed

to further explore the connection by asking whether she “ever hooked up


                                    - 13 -
J-S04025-15


with, or had relations that were sexual in nature.” Appellant’s Brief at 34.

According to Appellant, such questioning would have revealed that “Ms.

Dodson and [Briner] had a prior romantic history, which was an instigating

factor in the fight which [Briner] initiated.” Id.

      Our review of the record supports the PCRA court’s rejection of

Appellant’s meritless claim. As it notes, trial counsel did ask Ms. Dodson if

she had ever dated Briner, and received a negative answer. N.T., 9/30/10,

at 83.      Given this response, any further inquiry as that suggested by

Appellant would be inappropriate. See e.g., Commonwealth v. Dowling,

778 A.2d 683, 686 (Pa. Super. 2001) (explaining that, in exercising its

discretion, a trial court may preclude cross-examination on collateral

matters).

      Appellant next argues that trial counsel was ineffective for failing to

discuss with him prior to trial whether he would testify on his own behalf.

According to Appellant, because trial counsel “had not prepared him in

advance [] with respect to what his testimony would be if he took the

stand,” he “felt put on the spot when the issue of whether he would testify

presented itself during trial.” Appellant’s Brief at 36.

      This Court has summarized:

         [T]he decision to testify on one’s own behalf is ultimately to
         be made by the accused after full consultation with counsel.
         In order to support a claim that counsel was ineffective for
         failing to call the appellant to the stand, the appellant must
         demonstrate either that (1) counsel interfered with his
         client’s freedom to testify, or (2) counsel gave specific

                                     - 14 -
J-S04025-15


          advice so unreasonable as to vitiate a knowing and
          intelligent decision by the client not to testify in his own
          behalf. Counsel is not ineffective where counsel’s decision
          to not call the defendant was reasonable.

Commonwealth v. O’Bidos, 849 A.2d 243, 250 (Pa. Super. 2004).

      The PCRA court found no merit to Appellant’s claim:

              This case, [unlike Commonwealth v. Breisch, 719
A.2d 352 (Pa. Super. 1998),] is not one of a defendant
          requesting to testify and being denied the opportunity by
          counsel. By [Appellant’s] own admission at the PCRA
          hearing and [trial counsel’s] testimony, [trial counsel] met
          with [Appellant] several times prior to trial. They also
          discussed whether he would testify during a recess at the
          trial.

             In addition, [trial counsel] indicated that, due to
          [Appellant’s] prior record, she thought that it might be
          inadvisable for [him] to take the stand. However, nothing
          indicates that she gave any specific advice which interfered
          with [Appellant’s] ability to make a knowing and intelligent
          decision. The Court’s finding that [Appellant’s] decision
          was knowing and intelligent is buttressed by the fact that
          the [trial court] conducted a lengthy discussion with
          [Appellant] regarding whether he would testify, after which
          [Appellant] indicated that he did not wish to testify and
          that was his decision. See [N.T., 9/30/10, at 89-92].
          Considering [Appellant’s] deliberations with [trial counsel],
          as well as his response to the [trial court’s] discussion, this
          claim lacks arguable merit.

PCRA Court Opinion, 5/14/14, at 9.

      Our review of the record supports the PCRA court’s conclusion that

Appellant knowingly and intelligently decided to forgo testifying on his own

behalf.   See e.g., Commonwealth v. Wallace, 500 A.2d 816, 819 (Pa.

Super. 1985) (rejecting PCRA petitioner’s ineffectiveness claim when the

petitioner had informed the trial court that he was satisfied with trial

                                      - 15 -
J-S04025-15


counsel’s advice not to take the stand).        Moreover, we reject Appellant’s

bare assertion that he was prejudiced “because his testimony would have led

to a reasonable probability of an acquittal of the aggravated assault charge.”

Appellant’s Brief at 38. Appellant cannot establish prejudice because he has

not proffered on appeal specifically what testimony he would have provided

which would have caused the jury to alter its verdict. See Commonwealth

v. Alderman, 811 A.2d 592, 596 (Pa. Super. 2002) (concluding that the

petitioner failed to establish that he was prejudiced by counsel’s alleged

failure to inform him about his right to testify; “absent an offer of proof

[petitioner] has failed to demonstrate how his failure to testify resulted in a

reasonable probability that, but for counsel’s errors, the result of the

proceeding would have been different”).

         Lastly, Appellant argues that trial counsel was ineffective for failing to

move for the dismissal of his aggravated assault charge at the conclusion of

the Commonwealth’s case. Given this Court’s determination that the Victim

suffered serious bodily injury, Weller, supra, Appellant cannot establish

that a motion for acquittal would have been granted.           Thus, trial counsel

cannot be deemed ineffective for failing to pursue this meritless claim.

Loner, supra. Moreover, because each ineffectiveness claim regarding trial

counsel’s preparation for trial lacks merit, Appellant’s final issue on appeal

fails.




                                       - 16 -
J-S04025-15



      In sum, Appellant has failed to meet his burden of proving that trial

counsel was ineffective in her representation of Appellant at trial.      We

therefore affirm the PCRA court’s order denying post-conviction relief.

      Order affirmed.

      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2015




                                    - 17 -